Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0035] - Double check this paragraph, it is strongly believed figure 9 is not a side view of figure 1, for example figure 9 doesn’t have the movable contact elements 7 shown in figure 1; and figure 9 has a middle portion of decreased width, this is not shown in figure 1.
[0063] & [0065] – “open portion” is believed to be a typo, should be “open position”
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 3 – “of the shaft” can be better clarified “of the rotary shaft”
Claim 7 – “the fixing member” is believed to be a typo, change to “the fixing body”
Claims 17 & 18 – “open portion” is believed to be a typo, should be “open position”
Claim 17 – could be more clearly written: “wherein at least one [[between]] said first portion [[and]] or second portion is movable in a translational direction, along a plane perpendicular to the axis of extension, between the engaged position and the open [[portion]] position.”
Claim 18 – could be more clearly written: “could be more clearly written - wherein at least one [[between]] said first portion [[and]] or second portion is movable in a rotary direction, about an axis of rotation lying in a plane perpendicular to the axis of extension, between the engaged position and the open [[portion]] position.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are:
Claim 1 is considered invoking a means plus function since the generic placeholder “first means for coupling” is not modified by sufficient structure. The drawings teach figure 10 element 4 as sufficient structure. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claim 1 is considered invoking a means plus function since the generic placeholder “first means for coupling” is not modified by sufficient structure. The drawings teach figure 10 element 5 as sufficient structure. This structure, and its equivalents, will be interpreted into the prior art rejection sections.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is:
Claim 3 is considered invoking a means plus function since the generic placeholder “contact element” is not modified by sufficient structure. The drawings teach figure 2 element 7 as sufficient structure. This structure, and its equivalents, will be interpreted into the prior art rejection sections.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said seat”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the coupling zone”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 3, 5, 8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boozer et al. (U.S. Patent Publication No. 2008/0223225(A1) hereinafter Boozer).

Regarding Claim 1, Boozer teaches a modular stirrer (figures 1 & 2: Spoon agitator 22) for liquid or semi-liquid food products (intended use: liquid or semi-liquid food products is considered intended use) which can be fixed to a rotary shaft (figure 2: motor shaft 18) of a stirring machine (figure 1: food fixing machine 10), comprising: a teaspoon-shaped stirring element (figures 1 & 2: Spoon agitator 22); a fixing body (figure 2: coupler 21), equipped with first means for coupling, 112f: instant case figure 10 element 4 and its equivalents, to said stirring element (figure 2: cylindrical walls forming second aperture 25) and second means for coupling, 112f: instant case figure 10 element 5 and its equivalents, to said rotary shaft (figure 2: cylindrical walls forming first aperture 24), positioned above said stirring element relative to an axis of extension according to a direction of vertical extension (figure 2: coupler 21 is vertically aligned with shaft 18 and spoon 22).  

Regarding Claim 2, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 1, wherein the second coupling means comprise a seat for receiving the rotary shaft (figure 2: first aperture 24).  

Regarding Claim 3, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 1, wherein said seat comprises at least one contact element, 112f: instant case figure 2 elements 7 and their equivalents, of the shaft configured for retaining said shaft inside said seat ([0022]: “set screws”).

Regarding Claim 5, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 2, wherein said second coupling means are positioned outside the seat (figure 2: cylindrical walls forming first aperture 24 are external to first aperture 24).  

Regarding Claim 8, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 1, wherein said second coupling means comprise movable contact elements of said rotary shaft ([0022]: “set screws”).  

Regarding Claim 10, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 1, wherein said stirring element has the shape of a teaspoon and comprises an end portion equipped with a concavity, defining the teaspoon shape (figures 1 & 2: Spoon agitator 22).  

Regarding Claim 12, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 1, wherein the fixing body is equipped with a coupling zone of the stirring element (figure 2: second aperture 25 is considered a reading on coupling zone).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4, 11, 13 – 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boozer et al. (U.S. Patent Publication No. 2008/0223225(A1) hereinafter Boozer).
	
Regarding Claim 4, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 3, wherein said at least one contact element ([0022]: “set screws”) is configured to allow the insertion and detachment of the shaft (figure 2: motor shaft 18). 
Boozer is silent on the contact element being elastically compliant.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the set screw’s material of construction to that of an elastic plastic, therefore the set screws retaining the motor shaft [i.e. rotary shaft] are elastic compliant, in order to design a more pliable connection for ease of modular tool changeout, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding Claim 11, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 1, wherein first coupling means comprise at least one element, configured for retaining the stirring element (figure 2: cylindrical walls forming second aperture 25 retains spoon 22).  
Boozer is silent on the first coupling means comprising at least one elastic element.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the coupler 21’s material of construction to that of an elastic plastic, therefore the cylindrical walls forming second aperture 25 retaining the stirring element are elastic elements, in order to design a more pliable connection for ease of modular tool changeout, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding Claim 13, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 11, wherein said elastic element (case law in Claim 11 is relied upon for the elastic teaching) is positioned inside the coupling zone of the stirring element (figures 3 & 4: lugs 37 are a part of the cylindrical walls forming second aperture 25 and are positioned inside the coupling zone of the stirring element).  

Regarding Claim 14, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 13, wherein the elastic (case law in Claim 11 is relied upon for the elastic teaching) element comprises at least one elastically compliant segment (figure 2: cylindrical walls forming second aperture 25 are considered a reading on elastically compliant segment).  

Regarding Claim 15, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 14, wherein said at least one segment comprises at least one locking end designed to engage with the stirring element (figures 3 & 4: lugs 37 are considered a reading on locking end designed to engage with the stirring element).  

Regarding Claim 20, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 1, wherein said stirring element is made of plastic ([0023]: “Agitator 22 is formed of any suitable plastic material”).
Boozer is silent on the plastic material being biodegradable plastic.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the plastic material of the spoon to that of biodegradable plastic in order to design a more environmentally sustainable stirrer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boozer et al. (U.S. Patent Publication No. 2008/0223225(A1) hereinafter Boozer) in view of Kozlowski et al. (U.S. Patent No. 8,801,266(B2) hereinafter Kozlowski).

Regarding Claim 6, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 5.
Boozer is silent on the second coupling means comprise at least one elastically compliant tab connected at one end to the seat.  
Kozlowski teaches the second coupling means comprise at least one elastically compliant tab connected at one end to the seat (figure 7a: flexible clip 46 snaps over lock flange 61).  
Boozer and Kozlowski are analogous in the field of food preparation and specifically in the field of spoon shaped stirred vertically coupled to rotary shafts with rotation driven from above. It would have been obvious to one skilled in the art before the effective filing date to modify the cylindrical walls forming the first aperture and motor shaft of Boozer with the flexible clip and lock flange of Kozlowski in order to better secure coupler with motor shaft together during operation.

Regarding Claim 7, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 6, wherein Kozlowski further teaches the at least one tab comprises, in the surface facing towards the inside of the fixing member, a protrusion (figure 7a: lock barb 47 comprises a protrusion that mates with lock flange 61).  

Claims 9 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boozer et al. (U.S. Patent Publication No. 2008/0223225(A1) hereinafter Boozer) in view of Schnipke et al. (U.S. Patent No. Publication 2006/0193201(A1) hereinafter Schnipke).

Regarding Claim 9, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 8.
Boozer is silent on the movable contact elements of said rotary shaft are defined by a pair of C-shaped elements, facing each other and configured to be moved between a locked position of the rotary shaft, wherein they are both in contact with the rotary shaft, and a free position, wherein the movable contact elements are spaced from and not engaged with the rotary shaft.  
Schnipke teaches the movable contact element (figure 3: retaining mechanism 220) of said rotary shaft is defined by a C-shaped element (figure 3: the outer handle of retaining mechanism 220 comprises a C-shape), configured to be moved between a locked position of the rotary shaft, wherein the element is in contact with the rotary shaft, and a free position, wherein the movable contact element is spaced from and not engaged with the rotary shaft ([0009]: “plunger”).  
Boozer and Schnipke are analogous in the field of food preparation and specifically in the field of modular stirrers, capable of attaching to rotary shafts with rotation driven from above. It would have been obvious to one skilled in the art before the effective filing date to modify the second aperture of Boozer with the retaining mechanism of Schnipke in order to better secure and transfer torque (Schnipke [0009]: “torque transfer”) from the motor shaft to the stirring element during operation. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the retaining mechanism of Boozer in view of Schnipke by duplicating it on the other side of the second aperture in order to better secure and transfer torque (Schnipke [0009]: “torque transfer”) from the motor shaft to the stirring element during operation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 16, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 1.
Boozer is silent on the first coupling means comprise a first portion and a second portion, of which at least one is movable, designed to mutually move between an engaging position and an open position of the stirring element.  
Schnipke teaches the first coupling means comprise a first portion (figure 3: retaining mechanism 220), of which at least one is movable, designed to mutually move between an engaging position and an open position ([0009]: “plunger”) of the stirring element (figure 1: mixing implement 210).  
It would have been obvious to one skilled in the art before the effective filing date to modify the second aperture of Boozer with the retaining mechanism of Schnipke in order to better secure and transfer torque (Schnipke [0009]: “torque transfer”) from the motor shaft to the stirring element during operation. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the retaining mechanism of Boozer in view of Schnipke by duplicating it on the other side of the second aperture in order to better secure and transfer torque (Schnipke [0009]: “torque transfer”) from the motor shaft to the stirring element during operation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 17, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 16, wherein at least one between said first portion and second portion is movable in a translational direction along a plane perpendicular to the axis of extension between the engaged position and the open portion (figure 3: retaining mechanism 220 & [0009]: “plunger”; the plunging direction is in the translational direction along a perpendicular plane).  

Regarding Claim 18, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 16.
Boozer’s second aperture 25 [figures 2 – 4] is silent on at least one between said first portion and second portion is movable in a rotary direction about an axis of rotation lying in a plane perpendicular to the axis of extension between the engaged position and the open portion.  
Boozer’s first aperture 24 [figures 2 – 4] teaches at least one between said first portion and second portion ([0022]: “set screws” emphasis on the screws being plural) is movable in a rotary direction about an axis of rotation ([0022]: “set screws” inherently rotate about an axis of rotation) between the engaged position and the open portion ([0022]: “set screws” screws contacting the motor shaft is considered a reading on engaged position and screws disengaging from the motor shaft is considered a reading on open position).   
It would have been obvious to one skilled in the art before the effective filing date to modify the second aperture of Boozer with the set screws of the first aperture of Boozer in order to better secure the stirring element to the coupler during operation. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the set screws of Boozer to be perpendicular to the axis of extension of the stirring element in order to better secure the stirring element to the coupler during operation, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
 
Regarding Claim 19, Boozer teaches modular stirrer (figures 1 & 2: Spoon agitator 22) according to claim 16, wherein Schnipke further teaches the first coupling means comprise at least one coupling element, configured for maintaining the engaging position ([0011]: “plunger or actuator assembly 50” & figure 4: spring 65 is considered a reading on one coupling element as it is configured to maintain retaining mechanism 220 [figure 3] in the engaged position).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774